DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on November 26, 2020, wherein claims 1 and 24 have been amended, claims 22-23 and 26-27 have been cancelled. Therefore claims 1, 21 and 24-25 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 24-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
		(a) IN GENERAL.—The specification shall contain a written description of the 				invention, and of the manner and process of making and using it, in such full, clear, 				concise, and exact terms as to enable any person skilled in the art to which it 				pertains, or with which it is most nearly connected, to make and use the same, and 				shall set forth the best mode contemplated by the inventor or joint inventor of carrying 			out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
		The specification shall contain a written description of the invention, and of the 			manner and process of making and using it, in such full, clear, concise, and exact 			terms as to enable any person skilled in the art to which it pertains, or with which it is 			most nearly connected, to make and use the same, and shall set forth the best mode 			contemplated by the inventor of carrying out his invention.

Claims 1, 21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claim 1, lines 8-9, where, the limitation recites “wherein the active BWP is not configured with any search spaces” is not described in the specification clear to the level of ordinary skill in the pertinent art. 
	For the interest of further prosecution of the application, after a thorough investigation of the instant specification, the examiner interprets said limitation “not configured with any search spaces” as “deactivating monitoring the search space”, as it was revealed in para [0005] of the instant specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0261425 A1, using the priority of PRO 62/631,656 filed on Feb 17, 2018, hereinafter, “Park”, further in view of Zhou et al. (US 20190215136 A1), hereinafter, “Zhou”.
	Regarding claim 1, Park teaches:  A method for search space monitoring by a user equipment (UE) for power saving (Park: para [0245], where, “a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs”), A user equipment (UE) (Park: fig 1, wireless device 110A, para [0187]), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Park: fig 3, para [0196], where, “at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A. The base station 2, 120B, may comprise at least one communication interface 320B, at least one processor 321B, and at least one set of program code instructions 323B stored in non-transitory memory 322B and executable by the at least one processor 321B”); 	
	at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (Park: fig 3, “Processors 314”, “instruction module 316”, para [0196]), “at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A. The base station 2, 120B, may comprise at least one communication interface 320B, at least one processor 321B, and at least one set of program code instructions 323B stored in non-transitory memory 322B and executable by the at least one processor 321B”), to the method comprising: receiving, from a special cell (Park: fig 11A-B, para [0262] and [0271],  where, “PSCell” equivalent to “Special Cell”), a bandwidth part (BWP) switching message in Downlink Control Information (DCI) (Park: fig 10-12, para [0261]-[0267], where, UE may switch an active BWP in response to receiving DCI indicating (equivalent to “switching message”) a second BWP as an active BWP); and 
	switching an active BWP of each of one or more secondary cells from a first BWP to a second BWP after receiving the BWP switching message (Park: fig 10, para [0267], where, “a UE may switch an active BWP from BWP2 1020 to BWP3 1030 in response to receiving a DCI indicating BWP3 1030 as an active BWP. Switching an active BWP from BWP3 1030 to BWP2 1040 and/or from BWP2 1040 to BWP1 1050 may be in response to receiving a DCI indicating an active BWP and/or in response to an expiry of BWP inactivity timer”);
	monitoring the active BWP based on a search space configuration (Park: para [0330], where, “the DCI detection to a PDSCH reception timing value may indicate a time duration between detection of a DCI indicating an active BWP switching and starting of receiving (monitoring) a PDSCH associated with a BWP indicated via the DCI. In an example, the PDSCH reception to a HARQ-ACK transmission timing value may indicate a time duration between transport block reception via a PDSCH of a BWP and a HARQ-ACK transmission for a BWP”);
	wherein the BWP switching message is an inter-cell BWP switching message- (Park: fig 16-17, para [0325]-[0330], where, in para [0330], “the DCI detection to a PDSCH reception timing value may indicate a time duration between detection of a “DCI indicating an active BWP switching” (equivalent to “BWP switching message”) and starting of receiving (monitoring) a PDSCH associated with a BWP indicated via the DCI”, where, gNB1 and gNB2 are two different cells and messaging between them are intra-cell messaging); 
	wherein the inter-cell BWP switching message includes one or more cell group indicators to indicate BWP switching of associated one or more cell groups- (Park: fig 8, [0239] and para [0245], where, “a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs. In an example, a group common DCI may correspond to an RNTI which is commonly configured for a group of UEs. In an example, a wireless device may monitor a UE-specific search space. In an example, a UE specific DCI may correspond to an RNTI configured for the wireless device”); and 
	wherein each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells (Park: fig 11A-B, fig 12 and fig 13, para [0279]-[0280] and para [0290]-[0293], where, in para [0197], where, tracking identifier may be used for detecting Pcell, PScell or Scell group);
	Park does not explicitly teach: wherein the active BWP is [[not configured]] with any search spaces; 
wherein the active BWP is not configured with any search spaces (Examiner’s Note: see the rejection under 35 USC 112 (a), based on which examiner’s rejection under the interpretation as the “search space is deactivated”, Zhou: fig 27 and 28, para [0273]-[0278], where, fig 27, depicts cross-BWP scheduling. In para [0275], “The UE starts the timer when it switches its active DL BWP to a DL BWP other than the default DL BWP. The UE may restart the timer to the initial value when it successfully decodes a DCI to schedule PDSCH(s) in its active DL BWP. The UE may switch its active DL BWP to the default DL BWP when the BWP timer expires”, see further fig 28, para [0286], where, after receiving the DCI message for deactivating BWP2 the switching is done to default BWP0). see the annotated fig 28 below: 

    PNG
    media_image1.png
    436
    741
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Park with teaching of Zhou, to incorporate “deactivating BWP and switching to default BWP” for the advantage of enhancing physical radio transmission by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Zhou: para [0139]).
	Regarding claims 21 and 25, Park further teaches: The method of claim 1 and UE of claim 24, wherein the special cell includes a primary cell (PCell) or a primary secondary cell (PSCell) to the UE (Park: fig 3 and fig 10, para [0271], where, “A secondary base station (e.g. the SN 1150) may provide a secondary cell group (SCG) comprising a primary secondary cell (PSCell) and/or one or more secondary cells for a wireless device (e.g. the wireless device 110)”).
	
Conclusion
Prior art that was considered but not applied in this rejections:
	(1) US 20190132862 A1- Jeon; Hyoung: Activation and Deactivation of Configured Grant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461